COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-06-389-CR


THOMAS MARTIN                                                      APPELLANT

                                              V.

THE STATE OF TEXAS                                                      STATE

                                          ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Thomas Martin appeals his conviction of sexual assault of a child.

Martin’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In his motion, counsel avers that

he has conducted a professional evaluation of the record and, after a thorough

review of the applicable law, has reached the conclusion that there are no



      1
          … See T EX. R. A PP. P. 47.4.
arguable grounds to be advanced to support an appeal of this cause and that

the appeal is frivolous. Counsel’s brief and motion meet the requirements of

Anders by presenting a professional evaluation of the record demonstrating why

there are no reversible grounds on appeal and referencing any grounds that

might arguably support the appeal. See Anders v. California, 386 U.S. 738,

741, 87 S. Ct. 1396, 1400 (1967); Mays v. State, 904 S.W.2d 920, 922–23

(Tex. App.—Fort Worth 1995, no pet.). Martin was given the opportunity to

file a pro se brief on his own behalf, but he chose not to do so.

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); Mays, 904 S.W.2d at 923.          Only then may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109
S. Ct. 346, 351 (1988).

      We have carefully reviewed the appellate record and counsel’s brief. We

agree that the appeal is wholly frivolous and without merit. We find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827 (Tex. Crim. App. 2005). Therefore, we grant the motion to

withdraw filed by Martin’s appellate counsel and affirm the trial court’s

judgment.

                                       2
                                  PER CURIAM

PANEL: MCCOY, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: August 21, 2008




                              3